Citation Nr: 9924290	
Decision Date: 08/26/99    Archive Date: 08/27/99

DOCKET NO.  98-02 261	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for bilateral hearing 
loss.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Wm. Kenan Torrans, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1951 to December 
1952, and from March 1953 to March 1956.  

This matter arises from a May 1997 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan.  At a hearing before the Board, that 
veteran testified that in addition to the hearing loss in 
service, he also experienced bilateral ringing (tinnitus) in 
his ears.  Service connection for tinnitus has not been 
adjudicated and the matter is referred to the RO for 
clarification and any action deemed appropriate.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
resolution of the issue on appeal has been obtained by the 
RO.  

2.  An April 1976 decision by the Board denied the veteran's 
claim for service connection for defective hearing.  

3.  Additional evidence submitted since the Board's April 
1976 decision bears directly and substantially on the issue 
under consideration, and is by itself or in conjunction with 
evidence previously assembled, so significant that it must be 
considered in order to fairly decide the merits of the claim.  

4.  The veteran was exposed to acoustic trauma, consisting 
primarily of artillery and small arms fire, during combat 
service service.

5.  The veteran's bilateral hearing loss has been medically 
linked to acoustic trauma in service and no contrary opinion 
is of record.  


CONCLUSIONS OF LAW

1.  The evidence received since the Board's April 1976 
decision is new and material, and the veteran's claim for 
service connection for bilateral hearing loss has been 
reopened.  38 U.S.C.A. §§ 5108, 7105 (West 1991); 38 C.F.R. 
§§ 3.156(a) (West 1991).  

2.  The veteran's bilateral hearing loss was incurred in 
service.  38 U.S.C.A. §§ 1110, 1112, 1131, 1154(b), 5107 
(West 1991); 38 C.F.R. §§ 3.303, 3.304, 3.385 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The RO decided the veteran's new and material claim under a 
standard which has since been overruled by the United States 
Court of Appeals for the Federal Circuit.  See Hodge v. West, 
155 F.3d 1356 (Fed. Cir. 1998).  See also Elkins v. West, 12 
Vet. App. 209 (1999); Winters v. West, 12 Vet. App. 203 
(1999).  Given the Board's conclusion with respect to this 
issue, the Board finds that the veteran is not prejudiced by 
consideration of his new and material claim under the new 
case law.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

In April 1976, the Board denied the veteran's claim for 
defective hearing.  The decision is final, and as such, the 
veteran's claim may only be reopened if new and material 
evidence is submitted.  See 38 U.S.C.A. § 5108 (West 1991); 
38 C.F.R. § 3.156(a) (1998).  The United States Court of 
Appeals for Veterans Claims (Court) has set forth a three-
part analysis to be applied when a claim to reopen is 
presented.  See Elkins, supra.  The first step is to 
determine whether the veteran has presented new and material 
evidence under 38 C.F.R. § 3.156(a) to reopen the prior 
claim.  If so, the second step requires a determination of 
whether the claim is well grounded pursuant to 38 U.S.C.A. 
§ 5107(a) (West 1991).  If the claim is not well grounded, 
the adjudication process must halt, despite reopening, 
because a claim that is not well grounded cannot be allowed.  
See Winters, supra.  If the claim is well grounded, then the 
VA must ensure that the duty to assist has been fulfilled 
before proceeding to the third step, an adjudication of the 
merits of the claim.  Id.  

In determining whether new and material evidence has been 
presented, "new" evidence is that which has not been 
previously submitted to agency decision-makers and is neither 
cumulative nor redundant.  "Material" evidence is that 
which bears directly and substantially on the specific matter 
under consideration, and which by itself or in connection 
with evidence previously submitted is so significant that it 
must be considered in order to fairly decide the merits of 
the claim.  38 C.F.R.§ 156(a).  

The evidence submitted at the time of the April 1976 Board 
decision, and relevant to this issue consists of separation 
certificates (DD Form 214) showing the veteran's periods of 
active duty, a medical examination report dated in December 
1972, a report of a VA rating examination dated in August 
1973, a July 1974 affidavit from [redacted], and a February 
1974 statement from the National Personnel Records Center 
(NPRC) that the veteran's service medical and service 
personnel records appeared to have been destroyed in a 1973 
fire at that facility.  

The medical evidence submitted by the veteran and considered 
by the Board in reaching its decision of April 1976 showed 
that the veteran had a bilateral hearing loss, but which 
failed to contain any medical opinion as to the etiology of 
that hearing loss.  The affidavit from Mr. [redacted] stated 
that he had known the veteran since 1952.  He stated that the 
veteran had always experienced difficulty hearing, and that 
the veteran told him at the time that he had sustained 
hearing loss in Korea as a result of noise exposure in 
combat.  He said that he and the veteran rejoined the Army in 
1953, and that after having been separated by different duty 
assignments, the veteran wrote him expressing concern that 
his hearing problem would result in his being prematurely 
discharged from the service.  

Evidence received since the Board's April 1976 decision 
includes audiological examination results dated in January 
1984 and October 1996 from Beltone, Inc.; statements by 
Jeffrey S. Weingarten, M.D., and the office manager from 
Beltone, both dated in December 1996; a report of an April 
1997 VA rating examination; and signed affidavits submitted 
by the veteran's wife, brother, and a former comrade, [redacted] 
[redacted], all dated in December 1997; the veteran also 
testified at a hearing before the undersigned Board Member at 
the RO in March 1999.  

The records received from Beltone, dated in 1984 and 1996, 
show that the veteran appeared to have high frequency 
bilateral hearing loss.  A letter, dated in December 1996, 
from [redacted], Office Manager of Beltone, states that the 
veteran had a 60-decibel hearing loss bilaterally, and 
"nerve deafness."  In addition, Mr. [redacted] stated that the 
veteran had 56 percent distortion in his right ear and 48 
percent distortion in his left ear.  

Dr. Weingarten reported in December 1996 that the veteran had 
longstanding hearing loss since the 1950s.  Dr. Weingarten 
indicated that the veteran had been exposed to tremendous 
acoustic trauma while engaged in combat during the Korean 
Conflict, and that his hearing loss had been relatively 
stable since that time.  Dr. Weingarten stated that the 
veteran's high frequency hearing loss was consistent with 
substantial acoustic trauma.  He offered his opinion that the 
only exposure to acoustic trauma occurred during his military 
service, and that he believed that the veteran's hearing loss 
was related to that exposure.  

On the April 1997 VA audiometric examination, the examiner 
noted that the veteran's audiological test results showed 
that he had bilateral sensorineural hearing loss due to 
exposure to acoustic trauma.  The veteran's audiometric test 
results were as follows:  




HERTZ



500
1000
2000
3000
4000
RIGHT
20
25
80
80
80
LEFT
25
30
75
80
80

The average puretone hearing loss, in decibels was 66 in the 
left ear and 66 decibels in the right ear.  Speech audiometry 
revealed speech recognition ability of 88 percent in the 
right ear and of 55 percent in the left ear.  The examiner 
offered his opinion that the examination of the veteran's 
audiometric pure tone responses over the years showed a 
classic pattern for noise-induced hearing loss in which the 
greatest amount of hearing loss occurred at 4000 Hertz (Hz) 
and that the hearing improved slightly at 8000 Hz.  He stated 
that he concurred with Dr. Weingarten's opinion with respect 
to the nature and etiology of the veteran's bilateral hearing 
loss.

The veteran's brother stated in his December 1997 affidavit 
that the veteran's hearing loss first became apparent when he 
returned home from the Korean War in December 1952.  In 
addition, he stated that the veteran's hearing appeared to be 
the same overall upon completion of his second period of 
service in March 1956.  Further, he indicated that the 
veteran did not experience any problems with his hearing 
prior to his initial entry into service.  The veteran's wife 
stated in her affidavit that she first met the veteran in 
1955, and noticed that his hearing was not very good at that 
time.  She stated that he had told her that his hearing 
problems were incurred during the Korean War.  In addition, 
the veteran's wife stated that his hearing had never 
improved, but that hearing aids did provide some measure of 
assistance.  

In his affidavit, SFC [redacted] (U.S. Army Retired) 
said that he went through basic training with the veteran in 
1951.  He stated that the veteran had enlisted under a 
different name initially because he was only 16 years of age 
at the time.  Sergeant [redacted] indicated that he had seen the 
veteran some two years after he had returned from the Korean 
War and noticed that he had a hearing impairment.  He stated 
that the veteran told him at the time that the Army doctors 
had advised him not to worry about his hearing problem, that 
it would go away in time.  

At his March 1999 hearing, the veteran testified that he 
initially entered service in March 1951 under an alias 
because he was only 16 at the time.  Upon being sent to Korea 
in 1951, he was assigned to the First Calvary Infantry 
Division, and he testified that he was exposed to a great 
deal of acoustic trauma from heavy caliber artillery fire and 
small arms fire.  According to the veteran, the concussion 
from the exploding 105-millimeter (mm) and 8-inch shells was 
so great that it caved in their bunkers and other defensive 
positions.  He did not recall if he was afforded a service 
separation examination upon his discharge from service in 
1952.  The veteran also clarified a point in his service 
summary that he did not serve at the Chosen Reservoir but did 
serve in the Chowan Valley.  He stated that he served in 
combat in Korea from September 1951 to March 1952 when he was 
hurt. 

According to the veteran, his duties during his second period 
of service included working on the rifle range with recruits.  
However, after a time, he was removed from this position due 
to his defective hearing, and was sent to the base hospital 
at Fort Riley, Kansas.  Following this, the veteran testified 
that he was made a truck driver in the quartermaster corps.  
After service, the veteran said that he had worked almost 
exclusively in a warehouse and in the upholstery business 
which did not involve exposure to noise or acoustic trauma.  

The Board concludes from review of the evidence that the 
statements by the veteran's friends and associates, and the 
opinions by the VA examiner and Dr. Weingarten are new and 
are not cumulative of other evidence previously of record..  
Further, since the medical evidence as discussed above is 
consistent with the veteran's stated history of exposure to 
acoustic trauma, particularly in light of the Combat 
Infantryman's Badge award reflected in the discharge form DD-
214 from his initial period of active duty, and since both 
the medical professionals concluded that his diagnosed 
bilateral hearing loss was related to noise exposure in 
service, this evidence is probative of the central issue in 
this case.  

Accordingly, the Board finds that the additional evidence 
submitted subsequent to its April 1976 decision, when 
considered either alone or in conjunction with all of the 
evidence of record, is so significant that it must be 
considered in order to fairly decide the merits of the 
veteran's claim.  As such, this evidence is "new and 
material" as contemplated by law, and thus, provides a basis 
to reopen the veteran's claim for service connection for 
bilateral hearing loss.  See 38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156.  

The law provides that service connection may be granted for a 
disability resulting from a disease or injury incurred in or 
aggravated by service.  See 38 U.S.C.A. §§ 1110, 1131 (West 
1991); 38 C.F.R. § 3.303 (1998).  Service connection may also 
be granted for an organic disease of the nervous system, such 
as sensorineural hearing loss or tinnitus, when it is 
manifested to a compensable degree within one year of 
separation from service.  See 38 U.S.C.A. §§ 1101, 1112, 1113 
(West 1991); 38 C.F.R. §§ 3.307, 3.309 (1998).  Before 
service connection may be granted for hearing loss, that loss 
must be of a particular level of severity.  For purposes of 
applying the laws administered by the VA, impaired hearing 
will be considered to be a disability when the auditory 
threshold in any of the frequencies 500, 1000, 2000, 3000, or 
4000 Hz is 40 decibels or greater; the auditory threshold for 
at least three of these frequencies are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  See 38 C.F.R. § 3.385 
(1998).  

Since the veteran's service medical and service personnel 
records appear to have been destroyed, there is a heightened 
duty to search for medical information from alternative 
sources in order to reconstruct the service medical records 
(SMRs).  See Jolley v. Derwinski, 1 Vet. App. 37, 39-40 
(1990); Cuevas v. Principi, 3 Vet. App. 543, 548 (1992).  The 
Board is also under a duty to advise the claimant to obtain 
other forms of evidence, such as lay testimony.  See Dixon v. 
Derwinski, 3 Vet. App. 261, 263 (1992); Garlejo v. Derwinski, 
2 Vet. App. 619, 620 (1992).  

In December 1974, the RO attempted to obtain medical evidence 
from the veteran's claimed periods of treatment, and to 
obtain morning reports and other documentary evidence from 
military units with which the veteran reportedly served.  The 
RO was notified in February 1976 by the NPRC that all 
attempts to obtain such information were unsuccessful.  
Eventually, however, the RO was able to obtain the 
photocopies of the veteran's DD-214 forms from both periods 
of active duty, and developed the evidence as discussed.  

The Board concludes that the veteran's claim is well grounded 
within the meaning of 38 U.S.C.A. § 5107(a).  See Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990); Gilbert v. Derwinski, 1 
Vet .App. 49, 55 (1990).  The Combat Infantryman's Badge is 
reflective of combat service.  The statements by Sergeant 
Silva and W. L. Morgan also support the veteran's assertions 
that he had been involved in combat and had been exposed to 
acoustic trauma.  It is undisputed that the veteran currently 
suffers from bilateral sensorineural hearing loss consistent 
with the provisions of 38 C.F.R. § 3.385.  Further Dr. 
Weingarten and a VA examiner have concluded that the 
veteran's bilateral hearing loss is consistent with exposure 
to acoustic trauma in service.  Such opinions provide the 
required medical nexus between the veteran's active service 
and his currently diagnosed hearing loss.  See generally, 
Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997); Caluza v. 
Brown, 7 Vet. App. 498 (1995).  

In addition, lack of any evidence of hearing loss or related 
disability in service or at the time of separation is not 
fatal to the veteran's claim.  The applicable laws and 
regulations do not require in-service complaints of, or 
treatment for, hearing loss in order to establish service 
connection.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 
(1992).  Generally, the determinative issues are whether the 
veteran currently satisfies the criteria of 38 C.F.R. 
§ 3.385, and whether there is a basis for linking the current 
hearing loss to the veteran's active service.  The Court 
noted that:

Where the regulatory threshold 
requirements for hearing disability are 
not met until several years after 
separation from service, the record must 
include evidence of exposure to disease 
or injury in service that would adversely 
affect the auditory system and post-
service test results meeting the criteria 
of 38 C.F.R. § 3.385. . . .  For example, 
if the record shows (a) acoustic trauma 
due to significant noise exposure in 
service and audiometric test results 
reflecting an upward shift in test 
thresholds in service, although still not 
meeting the requirements of a 
"disability" under 38 C.F.R. § 3.385, 
and (b) post-service audiometric testing 
produces findings meeting the 
requirements of 38 C.F.R. § 3.385, rating 
authorities must consider whether there 
is a medically sound basis to attribute 
the post-service findings to the injury 
in service, or whether they are more 
properly attributable to intercurrent 
causes.  

Hensley v. Brown, 5 Vet. App. 155, 159 (1993) (quoting from a 
brief of the VA Secretary).  

Finally, with respect to the issue of the issue of the 
veteran's alleged combat involvement and exposure to acoustic 
trauma therein, the Board regards his testimony and personal 
statements to that effect to be credible.  Moreover, the 
award of a Combat Infantryman's Badge is prima facie evidence 
of combat involvement.  See 38 U.S.C.A. § 1154(b) (West 
1991).  The veteran's account of his exposure to acoustic 
trauma during combat in Korea has remained consistent from 
the time he first filed a claim for bilateral hearing loss in 
June 1973 to the present time.  Lack of reference to the 
incurrence of an injury or disease, or care or treatment for 
it, in a combat situation, may not be used as a basis for 
defeating a combat veteran's claim for service connection for 
a combat-related disability.  See Arms v. West, 12 Vet. App. 
188 (1999) (once a combat veteran's claim for service 
connection of a disease or injury alleged to have been 
incurred in or aggravated in combat service is well grounded, 
then the claimant prevails on the merits unless VA produces 
clear and convincing evidence to the contrary).  

Under the circumstances, the Board concludes that clear and 
convincing evidence has not been demonstrated to rebut the 
veteran's well-grounded claim for bilateral hearing loss, 
taking into consideration the more favorable treatment at the 
merits-adjudication stage, despite the lack of objective 
evidence of hearing loss during service, than applies to lay 
evidence submitted by other VA claimants.  See Arms at 195.  
It is therefore the decision of the Board that service 
connection for bilateral hearing loss due to accoustic trauma 
is warranted.  


ORDER

New and material evidence having been submitted, the 
veteran's claim for service connection for bilateral hearing 
loss is reopened.  

Service connection for bilateral hearing loss and tinnitus is 
granted.  



		
	CHARLES E. HOGEBOOM
	Member, Board of Veterans' Appeals



 

